internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-120679-03 date date x trust trust trust trust a b c d plr-120679-03 state m n d1 d2 d3 d4 d5 d6 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted provides that x was incorporated on d1 in state and elected to be an s_corporation effective d2 x represents that its four shareholders trust trust trust and trust qualify as qualified subchapter_s trusts qssts a b c and d are the income beneficiaries of trust trust trust and trust respectively on d3 a new trustee was appointed for trust trust trust and trust subsequently the new trustee discovered that the original trustee of trust trust trust and trust and not the beneficiaries or their legal representatives signed the s_corporation_election and the qsst elections and that consequently x’s s_corporation_election was ineffective x represents that since d2 x trust trust trust and trust have filed their income_tax returns as if x was an s_corporation however on d4 c and d the beneficiaries of trust and trust respectively amended their individual income_tax returns for the d5 taxable_year to treat trust and trust in a manner inconsistent with the qsst elections as a result of the amended returns c received a refund of m and plr-120679-03 d received a refund of n on d6 c and d filed second amended individual income_tax returns for the d5 taxable_year and treated trust and trust in a manner consistent with the qsst elections as part of the second amended returns c paid an income_tax in the amount of m and d paid an income_tax in the amount of n x represents that its ineffective s_corporation_election was inadvertent unintended and not the result of tax_avoidance or retroactive tax planning x further represents that at all times subsequent to d2 x has treated trust trust trust and trust as qssts in addition x represents that except for the filing of the amended returns on d4 the beneficiaries of trust trust trust and trust have treated the trusts as qssts x and all its shareholders who were shareholders since d2 agree to make any necessary adjustments consistent with the treatment of x as an s_corporation as the secretary may require law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides in part that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for the purposes of sec_1361 a_trust all of which is treated under subpart e of part i subchapter_j of chapter of the internal_revenue_code as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder in an s_corporation sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 a the trust is treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of the trust is treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the qsst election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1 j ii sec_1_1361-1 provides that any_action required by sec_1_1361-1 to be plr-120679-03 taken by a person who is under a legal disability by reason of age may be taken by that person's guardian or other legal_representative or if there be none by that person's natural or adoptive parent sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholders in such corporation on the day on which the election is made consent to the election sec_1_1362-6 provides that except as provided in sec_1_1362-6 the election of the corporation is not valid if any required consent is not filed in accordance with the rules contained in sec_1_1362-6 sec_1_1362-6 provides that in the case of a_trust described in sec_1361 including a_trust treated under sec_1361 as a_trust described in sec_1361 only the person treated as the shareholder for purposes of sec_1361 must consent to the election sec_1_1362-6 provides that the consent of a minor must be made by the minor or by the legal_representative of the minor or by a natural or an adoptive parent of the minor if no legal_representative has been appointed sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election was ineffective for the taxable_year beginning d2 we also conclude that the ineffectiveness of x’s s_corporation_election was an inadvertent invalid election within the meaning of sec_1362 plr-120679-03 we further conclude that under sec_1362 x will be treated as an s_corporation from d2 and thereafter provided that apart from the amended returns described above x’s s_corporation_election is otherwise valid and is not otherwise terminated under sec_1362 in addition trust trust trust and trust will be treated as trusts described in sec_1361 and a b c and d will be treated for purposes of sec_678 as the owners of the portion of trust trust trust and trust respectively that consists of x stock from d2 and thereafter provided that the trusts satisfy the qsst requirements accordingly the shareholders of x must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x to shareholders as provided in sec_1368 this ruling is conditioned on x within days of the date of this letter filing a new form_2553 election of a small_business_corporation that contains the proper signatures with the appropriate service_center with an effective date of d2 furthermore a b c and d must make a qsst election that contains the proper signature for trust trust trust and trust respectively effective d2 with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the new form_2553 and the new qsst elections except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed on whether x is otherwise eligible to be an s_corporation or whether trust trust trust and trust are valid qssts this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to x sincerely yours mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures a copy of this letter a copy for sec_6110 purposes cc
